DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 20130004187 in view of Nagai US 20090214231. 
Regarding claim 1, Watanabe discloses:
An image forming apparatus comprising:
an image forming unit including an image carrier (21) (FIG. 1) having a surface on which a photosensitive layer is formed, a charging device (23) (FIG. 1) for charging the image carrier, an exposure device [0048] for exposing the image carrier charged by the charging device so that an electrostatic latent image is formed, and a developing device (2b) (FIG. 1) having a developer carrier (22) 
a toner detection sensor (102/103) (FIG. 2) for detecting the toner inside the developing device; 
a storage unit (220) (FIG. 12) for storing toner consumption amount in the developing device and cumulative operating time of the developing device [0137]; and
a control unit (240) (FIG. 13) arranged to predict transition of toner deterioration degree in the developing device, using the toner consumption amount and the cumulative operating time stored in the storage unit, and using a predetermined toner deterioration model [0146] (FIG. 12), wherein
the control unit is capable of measuring the toner deterioration degree on the basis of amplitude of an output value of the toner detection sensor (FIG. 17).
Watanabe does not explicitly disclose correcting the toner deterioration model if a measured value of the toner deterioration degree is apart from a predicted value of the toner deterioration degree by a predetermined value or more.
Nagai discloses correcting a toner model if a measured value of the toner is different from a predicted value of the toner [0094]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Watanabe to include correcting the model as disclosed by Nagai in order to more accurately determine the toner deterioration degree [0094] (Nagai). 
Regarding claim 6, Watanabe discloses:
wherein the control unit performs a toner recovery operation for recovering the toner deterioration degree if the predicted value of the toner deterioration degree is a predetermined value or more [0168-169] (the control unit informs the user to exchange cartridges).
Regarding claim 9, Watanabe discloses:

when the predicted value of the toner deterioration degree is a predetermined value or more, the control unit controls the display device to display at least one of the display of life of the developing device and the display urging replacement of the developing device [0168-169].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 20130004187 in view of Nagai US 20090214231 and further in view of Mizobe et al. US 20140045114.
Regarding claim 2, Watanabe in view of Nagai teaches the limitations of claim 1 as set forth above. Furthermore, Watanabe discloses wherein the toner detection sensor is a toner level sensor for detecting volume of the toner in the developing device [0067], but does not explicitly disclose wherein the developing device uses magnetic single component developer containing only the toner having magnetic property as the developer. 
Mizobe et al. discloses a magnetic single component developer containing only the toner having magnetic property as the developer [0004].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Watanabe in view of Nagai to include magnetic single component developer as disclosed by Mizobe et al. in order to reduce cost and increase durability [0004] (Mizobe et al.). 

Allowable Subject Matter
Claims 3-5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record does not disclose or suggest the recited “the control unit predicts the transition of the toner deterioration degree using the following prediction equation (1) of the toner deterioration model, and if the measured value of the toner deterioration degree is apart from the predicted value of the toner deterioration degree by a predetermined value or more, the control unit corrects deterioration coefficient A in the prediction equation (1): C=AxV/Q(1-exp(-(Q/V)xT)) … (1)” along with the remaining claim limitations.
Regarding claim 4, the prior art of record does not disclose or suggest the recited “the control unit determines the measured value by averaging a plurality of toner deterioration degrees measured from amplitudes of output values of the toner detection sensor when linear speed of the stirring conveying member is changed in a plurality of steps” along with the remaining claim limitations.
Regarding claim 5, the prior art of record does not disclose or suggest the recited “wherein the control unit determines a measurement timing of the toner deterioration degree on the basis of the transition of the toner deterioration degree predicted from the toner deterioration model” along with the remaining claim limitations.
Regarding claim 7, the prior art of record does not disclose or suggest the recited “wherein the control unit performs a forced discharge operation as the toner recovery operation, in which the toner carried by the developer carrier is forcedly discharged onto the image carrier” along with the remaining claim limitations.
Regarding claim 8, the prior art of record does not disclose or suggest the recited “the control unit changes a DC component of the developing voltage or changes at least one of peak to peak value, duty ratio, and frequency of an AC component of the developing voltage, as the toner recovery operation” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852